Citation Nr: 0934555	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-33 226	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to March 
1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Lincoln, Nebraska Department of Veterans Affairs (VA) 
Regional Office (RO). 

In April 2009, a hearing was held before the undersigned 
Veterans Law Judge at the RO; a copy of the transcript of 
that hearing is of record. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not 
affirmatively shown to have had onset during service, was not 
manifested to a compensable degree within one year from the 
date of separation from service, nor has it otherwise been 
shown to be causally or etiologically related to service.   

2.  The Veteran's tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).  

2  Service connection for tinnitus is established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims.  By VCAA letter of April 
2008, he was informed of the evidence and information 
necessary to substantiate those claims; the evidence VA was 
responsible for providing; and the evidence he was 
responsible for providing.  This notice was issued prior to 
the RO determination in July 2008 denying service connection.  

The U.S. Court of Appeals for the Federal Circuit had held 
that any error in VCAA notice should be presumed prejudicial, 
and that VA must bear the burden of proving that such an 
error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of 
decisions of the Board, a court shall take due account of the 
rule of prejudicial error.  The Supreme Court in essence held 
that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing 
the claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  The Veteran has not alleged any notice errors 
in this case.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured.  The RO arranged for a VA 
examination and audiological evaluation of the Veteran in 
June and July 2008.  The Veteran has not identified any 
pertinent evidence that is outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim.


B.	Factual Background

The Veteran's STRs show that in October 1964 (shortly after 
service entrance), audiometric testing recorded the Veteran's 
puretone thresholds (in decibels) as:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
n/a
-10 (-5)
LEFT
-10 (5)
-10 (0)
-10 (0)
n/a
-10 (-5)


On service separation examination in February 1965, the 
Veteran's puretone thresholds (in decibels) were measured as:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
5 (15)
-5 (5)
n/a
-10 (-5)
LEFT
0 (15)
5 (15)
-5 (5)
n/a
-10 (-5)

[The figures in parentheses in the above two audiometry 
reports represent conversions from ASA to ISO units, and are 
provided for data comparison purposes.]

In periodic testing for National Guard service in January 
1967, the Veteran's puretone thresholds (in decibels) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
15
25
LEFT
5
10
0
15
15

In June 2008, the Veteran was given a VA audiological 
evaluation.  At that time he reported noise exposure during 
active duty service in basic training on the rifle range and 
from other weapons noise.  The examiner noted that in 
civilian life, the Veteran was a "railroader" "with 
significant noise exposure."  On audiometric testing, his 
puretone thresholds (in decibels) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
50
45
LEFT
10
15
40
55
45

His speech recognition scores were 94 percent, bilaterally.  
The audiologist determined that the Veteran had sensorineural 
hearing loss, normal to moderate, in the right ear and normal 
to moderately severe in the left ear.  The examiner opined 
that it was not likely that the Veteran's bilateral hearing 
loss was related to military acoustic trauma because the 
January 2007 National Guard hearing test in the claims file 
showed that his hearing was normal two years after his active 
duty service ended.  The examiner's rationale for this 
opinion was that because "the damage is done when exposed to 
noise, a normal audiogram subsequent to the noise exposure 
would verify that the hearing had recovered without permanent 
loss."

In July 2008, a VA physician reviewed the record and offered 
an opinion regarding the etiology of the Veteran's tinnitus.  
The examiner found that there was no evidence to support a 
relationship between the Veteran's tinnitus and his active 
duty service because there is no report of tinnitus in his 
STRs and because, though he reported that his tinnitus began 
in service, his hearing was normal on January 1967 National 
Guard testing, two years after service separation.  

An August 2008 private audiological report noted that the 
Veteran has mild to moderate sensorineural hearing loss for 
both ears, with the most significant loss seen at the 
frequencies of 3000 and 4000 Hz, yielding an average puretone 
loss of 38.75 decibels for the right ear and 45 decibels for 
the left.  [Audiometric testing in uninterpreted graph format 
was included in the report.]  Speech recognition testing was 
reported as 100 percent for the right ear and 92 percent for 
the left.  The Veteran reported no other medical concerns, 
except for persistent tinnitus, and denied any family history 
of hearing loss or any excessive noise exposure other than 
his military service.  The audiologist did not offer any 
opinion specifically relating his hearing loss to his 
military service.

The Veteran testified at hearing that, while he trained with 
the M1 and M14 rifles, the M60 machine gun, and the M2 .50 
caliber heavy machine gun, he was never issued hearing 
protection.  He testified that he experienced ringing in his 
ears in service immediately after firing those weapons.  He 
reported this was most noticeable when he went to bed at 
night and everything else was quiet.  He also testified that 
when he worked for the railroad as a conductor, beginning in 
1970, he worked mainly in a closed cab and he was issued 
OSHA-compliant hearing protection.  In his free time, he did 
some farming and flew a small aircraft (with hearing 
protection), but had nowhere near the noise exposure he had 
in service.  The Veteran indicated he had first noticed his 
hearing was getting bad quite a few years earlier - possibly 
by 1980 - when he had difficulty hearing conversation over 
the background noise.


C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by medical or lay evidence of continuity of symptomatology 
and medical evidence of a nexus between the present 
disability and the symptomatology.  See Voerth v. West, 13 
Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system and arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).   


Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he currently suffers from hearing 
loss as due to noise exposure from firing weapons during his 
active duty service.  However, the Veteran's STRs contain no 
complaint, history, finding or diagnosis of hearing loss.  On 
the basis of the STRs, hearing loss was not affirmatively 
shown to be present during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

The Board acknowledges that the Veteran is competent to 
testify as to what he perceives through his senses (such as 
an appreciation of a decrease in hearing or a ringing in the 
ears).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  And although the STRs do not document hearing loss, 
the Veteran is competent to describe exposure to loud noises, 
which is consistent with the circumstances and conditions of 
his service.  In this regard, the Board does not doubt that 
the Veteran had noise exposure while in service and now 
experiences a degree of hearing loss; however, he is not 
competent to diagnose hearing loss or to relate any current 
hearing loss to his active duty service.  Once the Veteran 
goes beyond the description of the symptoms or features of a 
claimed condition to expressing an opinion that involves a 
question of medical diagnosis that is medical in nature and 
not capable of lay observation, competent medical evidence is 
required to substantiate the claims.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  

The Board has no doubt that the Veteran is sincere in his 
belief that his bilateral hearing loss is related to acoustic 
trauma in service.  However, where, as here, the 
determinative issue involves a question of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The Veteran as a lay person is not competent to offer 
an opinion on a medical diagnosis or on medical causation, 
and consequently his statements to the extent that he relates 
his condition to service does not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
For these reasons, the Board rejects the Veteran's statements 
as not constituting competent evidence sufficient to 
establish the diagnoses and etiology of his bilateral hearing 
loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In contrast, the VA examination report concludes that the 
Veteran's hearing loss is not related to his active duty 
service because his hearing was within normal limits when 
tested two years after service separation.  As this opinion 
was given by an audiologist, who is qualified to provide it 
on the basis of her training and experience, and included an 
explanation of the rationale for the opinion, it has 
substantial probative evidence.  The private audiologist, in 
contrast, did not offer any opinion regarding whether the 
Veteran's current hearing loss could be attributed to his 
active duty noise exposure.  Thus, the only competent 
(medical) evidence on the question of nexus is the VA 
examination report, which is against the Veteran's claim.  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the evidence demonstrates that 
the Veteran's bilateral hearing loss has not been medically 
linked to his active duty service.  As the preponderance of 
the evidence is against the claim of service connection for 
bilateral hearing loss, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b).  


Tinnitus

Tinnitus is a ringing, buzzing noise in the ears.  See Kelly 
v. Brown, 7 Vet. App. 471, 472 (1995); see also Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994) (defining 
tinnitus as "a noise in the ears, such as ringing, buzzing, 
roaring, or clicking").  The Veteran's STRs are silent as to 
any complaints of ringing in the ears.  The first evidence of 
tinnitus is the Veteran's claim for disability compensation 
in March 2008.

The Veteran is competent to testify as to what he perceives 
through his senses (such as a ringing in the ears).  See 
Espiritu, supra.  He testified at hearing that he experienced 
ringing in his ears after firing weapons in service and that 
it has continued since service.  His statements that he has 
had tinnitus since service are credible and are entirely 
consistent with his duties in service.  See 38 U.S.C.A. § 
1154(a) (West 2002).  

The only medical evidence that addresses the question of 
whether there is a nexus between the Veteran's tinnitus and 
service - the opinion of the VA examiner from the July 2008 
VA examination - weighs against the claim.  The examiner 
based his opinion on the fact that the Veteran's hearing was 
normal on January 1967 National Guard testing, two years 
after service separation.  

Since the main basis for the denial of a nexus to service was 
the January 1967 National Guard audiometric testing which 
showed normal hearing (by the VA examiner's assessment), and 
the Veteran has testified that his tinnitus began in service 
the Board finds that the evidence is at least in equipoise.  
It is certainly possible that during the Veteran experienced 
tinnitus even though his hearing was within normal limits on 
January 1967 National Guard testing VA examination.  Given 
all of the circumstances, the Veteran's testimony regarding 
onset and etiology is equally as probative as the opinion of 
the VA examiner.  Where the Veteran's testimony is found to 
be credible and the basis of the negative opinion from the 
examiner was the apparent misunderstanding of the Veteran's 
history, the Board finds that the evidence supports his claim 
and that there is a relationship to the noise exposure he 
experienced in service.  

In view of the foregoing, the Board finds that it is at least 
as likely as not that the Veteran's tinnitus is linked to in-
service acoustic trauma.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


